DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/18/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, in view of Applicant’s response filed 2/18/2022, the prior art of record does not fairly teach nor render obvious a package structure, comprising: “a semiconductor die having an active surface and a backside surface opposite to the active surface”, “an insulating encapsulant…”, “a redistribution layer”, and “a plurality of antenna patterns located over the semiconductor die, wherein the plurality of antenna patterns comprises a plurality of trenches located on a surface of the plurality of antenna patterns” all in the arrangement as recited in the claim. Claims 2-7 directly or indirectly depend from claim 1.
Regarding Claim 8, in view of Applicant’s response filed 2/18/2022, the prior art of record does not fairly teach nor render obvious a package structure, comprising: “at least one semiconductor die”, “an insulating encapsulant…”, “a redistribution layer…”, “a backside redistribution layer…”, and “antenna patterns comprising: a plurality of antenna stripes located over the redistribution layer or over the backside redistribution layer; and a plurality of recessed antenna portions located over the redistribution layer or over the backside redistribution layer and joining the plurality of antenna stripes together, wherein a height of the plurality of recessed antenna portions is smaller than a thickness of the plurality of antenna stripes, and a length of the plurality of recessed antenna portions is equal to a width of the plurality of antenna stripes” all in the arrangement as recited in the claim. Claims 9-14 directly or indirectly depend from claim 8.
Regarding Claim 15, in view of Applicant’s response filed 2/18/2022, the prior art of record does not fairly teach nor render obvious a method of fabricating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845